DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the filing made 10/3/2019.
	Claims 1-20 are pending.

Allowable Subject Matter
Claim(s) 7-11, 17, 18 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including those in claims 7-11, and the pump of claim 17 (parent of claim 18).  However, these claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Specifically, the rejections of parent claim 1.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
	Claim 20 is allowed.  The prior art of record does not teach heating the primary refrigerant flow after it has been pressurized. 
	
Claim Objections
Claim 15 is objected to because of the following informalities:
In line 1, “nozzle” should be “a nozzle”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 
Claim 1 recites “wherein the second expansion valve is . . . . in parallel with the first expansion valve to control thermal communication between the refrigeration circuit and a first heat load independently from thermal communication between the refrigeration circuit and a second heat load.”  
The way the claim is written, the second exv appears to be controlling a first heat load.  However, this does not appear to be the case when reading the dependent claims. 
Claim 2 pairs a second evaporator in series with the second exv, and then claim 4 pairs the second evaporator/2nd exv with a second heat load, not a first heat load as found in parent claim 1.  
Claim 3 recites “a first heat load”, and it is not clear if this is referring to the same “a first heat load” in parent claim 1.

Claim 14
The claim recites, “a secondary inlet” and “an outlet”, and it is not clear if these are referring to the same items recited in parent claim 13.  
Claim 15    
The claim recites “a primary inlet”.  It is not clear if this is the same “primary inlet” recited in the parent claim. 
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12, 13, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0203980 to Cavilleri.
Regarding claim 1, Cavilleri teaches a refrigeration circuit, comprising: (see annotated Figure 1 below, see also Fig. 3 and 4 in the Cavilleri reference for certain component names associated with the numerals in those figures, that then correspond to components in the annotated Figure, for example, 11’ – expansion valve, 12’ - evaporator)
a primary loop; 
a secondary loop connected to the primary loop;
a first expansion valve (11’, abstract) arranged along the secondary loop and connected therethrough to the primary loop; and
a second expansion valve (11”, abstract) arranged along the secondary loop and connected therethrough to the primary loop, wherein the second expansion valve is connected to the secondary loop and in parallel with the first expansion valve to control thermal communication between the refrigeration circuit and a first heat load independently from thermal communication between the refrigeration circuit and a second heat load.  (abstract, the system has low pressure branches with different evaporation levels to serve users having different refrigeration requirements, see also par. 4, describing two different users, each with a different temperature requirement) 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 2, (see annotated Fig. 1.) 
2.  The refrigeration circuit of claim 1, further comprising:
a first evaporator (12’, abstract) connected in series with the first expansion valve and in parallel with the second expansion valve; and
a second evaporator (12”, abstract) connected in series with the second expansion valve and in parallel with the first expansion valve.

Regarding claim 3, (see annotated Fig. 1, also see par. 4 discussing the different temperatures needed for each evaporator, i.e. corresponding to the heat load control temperature as claimed.) 


Regarding claim 4, (see annotated Fig. 1, also see par. 4 discussing the different temperatures needed for each evaporator, i.e. corresponding to the heat load control temperature as claimed.) 
  4.  The refrigeration circuit of claim 2, further comprising a second heat load in thermal communication with the second evaporator and having a second heat load control temperature, the second heat load control temperature different than a first heat load control temperature of the first heat load.

Regarding claim 5, (see annotated Fig. 1) 
5.    The refrigeration circuit of claim 1, further comprising a condenser (10, par. 44) connected to the primary loop and the secondary loop to condense refrigerant communicated to the primary loop, the first expansion valve, and the second expansion valve.

Regarding claim 6, (see annotated Fig. 1)
6.  The refrigeration circuit of claim 5, further comprising a union connecting the condenser to the primary loop, the first expansion valve, and the second expansion valve.
Regarding claim 12, (see annotated Fig. 1) 
12.  The refrigeration circuit of claim 1, further comprising an ejector coupling the primary loop to the secondary loop.

Regarding claim 13, (see annotated Fig. 1) 
13.  The refrigeration circuit of claim 12, wherein the ejector has a primary inlet connected to the primary loop, a secondary inlet connected to the secondary loop, and an outlet connected to the primary loop and the secondary loop.

Regarding claim 19 (anticipated as inherent)
A method of controlling refrigerant flow, comprising:
at a refrigeration circuit including a primary loop, a secondary loop connected to the primary loop, a first expansion valve connected to the secondary loop, and a second expansion valve connected to the secondary loop and in parallel with the first expansion valve;
controlling thermal communication between the refrigeration circuit and a first heat load independently of thermal communication between the refrigeration circuit and a second heat load.
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0203980 to Cavilleri in view of US 2017/0045269 to Ogata.
Regarding claim 14, Cavilleri teaches the refrigeration circuit of claim 12, including an ejector with a secondary inlet connected to the secondary loop, a diverging portion with an ejector outlet, the primary loop and the secondary loop connected to the outlet of the diverging portion (see annotated Fig. 1).
Cavilleri does not teach, a duct having a converging portion with a secondary inlet. (NOTE: the ejector in Cavilleri appears to be schematic and is not used to depict or describe the specific structure commonly found in an ejector).
	Ogata teaches an ejector (19, Fig. 1) with a converging portion (19a, 19e) with a secondary inlet (19c) connected to the converging portion.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Cavilleri, in view of Ogata, in order to provide Cavilleri with a specific ejector design known to be useful in similar systems.     



Regarding claim 15, Cavilleri as modified teaches the refrigeration circuit of claim 14, but does not teach, 
wherein the ejector has nozzle arranged within the converging portion of the duct and a primary inlet, the primary inlet connecting the primary loop to the nozzle, and therethrough to the outlet of the duct.
Ogata teaches these features as shown below in the annotated Ogata Figure 1.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Cavilleri, in view of Ogata, in order to provide Cavilleri with a specific ejector design known to be useful in similar systems.     



    PNG
    media_image2.png
    334
    567
    media_image2.png
    Greyscale


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0203980 to Cavilleri in view of US 2020/0124326 to Kumakura.
Regarding claim 16, Cavilleri teaches the refrigeration system of claim 1, but does not teach,

Kumakura teaches a similar system with an ejector that uses hydrofluorocarbons and hydrofluoroolefins par. 42.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Cavilleri, in view of Kumakura, in order to provide Cavilleri with a refrigerant known to be useful in ejector utilizing systems.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0271942 to Yokayama teaches a system with an ejector, primary and secondary loops, and two evaporators placed in a common airstream stream;  US 2016/0200175 to Nakajima teaches an ejector system with primary and secondary loops, using two evaporators in parallel, with a vapor liquid separator at the suction side of the compressor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763